                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

BMO HARRIS BANK N.A.,                  )
                                       )
       Plaintiff,                      )         Civil Case No.
                                       )         5:18-cv-532-JMH
                                       )
V.                                     )
                                       )
DARRELL GIPSON,                        )         MEMORANDUM OPINION
                                       )             AND ORDER
       Defendant,                      )
                                       )
and                                    )
                                       )
D&K TRANSPORT, INC., et al.,           )
                                       )
       Third-Party Plaintiffs,         )
                                       )
V.                                     )
                                       )
KENTUCKY FREIGHTLINER TRUCKS,          )
INC., et al.,                          )
                                       )
       Third-Party Defendants.         )

                           **   **   **     **     **

       Third-Party Plaintiffs Darrell Gipson and D & K Transport,

Inc.   and   Third-Party   Defendant       Great    West   Casualty   Company,

through counsel, filed an Agreed Order of Dismissal [DE 64]

indicating that all claims against Third-Party Defendant Great

West Casualty Company may be dismissed with prejudice. The claims

against other Third-Party Defendants will remain.

       Here, because dismissal of claims against a single party is

not appropriate under Federal Rule of Civil Procedure 41, the Court

construes the Agreed Order of Dismissal [DE 64] as a motion to

                                     1 
 
dismiss under Rule 21. Accordingly, Third-Party Plaintiffs’ Agreed

Order of Dismissal [DE 64], which the Court construes as a Motion

to Dismiss under Rule 21, is GRANTED and the claims against Third-

Party Defendant Great West Casualty Company are DISMISSED WITH

PREJUDICE.

                 A. FACTUAL AND PROCEDURAL HISTORY

      On September 14, 2018, Plaintiff BMO Harris Bank N.A. filed

a Complaint against multiple Defendants, including Darrell Gipson

and D & K Transport, Inc. [DE 1]. On December 19, 2018, Third-

Party Plaintiffs Darrell Gipson and D & K Transport, Inc. filed a

Third-Party Complaint against multiple Third-Party Defendants,

including Great West Casualty Company. Also on December 19, 2018,

the Court entered a Scheduling Order. [DE 18]. However, on February

1, 2019, the Court placed this matter in abeyance and cancelled

all deadlines and proceedings in this matter, so Third-Party

Plaintiffs could establish service on all Third-Party Defendants

and   receive   insurance   policy        coverage(s)   from   Third-Party

Defendants. [DE 41]. Now, Third-Party Plaintiffs and Great West

Casualty Company seek to dismiss all claims against Great West

Casualty Company with prejudice. [DE 64]. As a result, this matter

is ripe for review.

                            B. DISCUSSION

      Here, Third-Party Plaintiffs and Great West Casualty Company

agree to dismiss Great West Casualty Company from this action.

                                     2 
 
But, as this Court has previously explained, Rule 41(a) does not

allow a court to dismiss some, but not all, of the defendants in

a single case. See United States ex rel. Doe v. Preferred Care,

Inc., 326 F.R.D. 462 (E.D. Ky. 2018). In the Sixth Circuit, a

plaintiff may only dismiss an “action” using Rule 41(a) and an

“action” is interpreted to mean the “entire controversy.” Philip

Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

1961). While some Circuits disagree with the Sixth Circuit’s

interpretation of Rule 41(a), this Court is bound by Sixth Circuit

precedent. See Preferred Care, 326 F.R.D. at 464; see, e.g., Van

Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015)

(discussing the circuit split and citing cases).

     But   this   does   not   end   the   analysis,   because   the   Court

construes filings “by their substantive content and not by their

labels,” and, as such, this Court will consider the Agreed Order

of Dismissal [DE 64] as a motion to dismiss a party under Rule 21.

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011).

     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“[W]e think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

                                      3 
 
v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012). Thus, the Court construes the Agreed

Order of Dismissal [DE 64] as a motion to dismiss a single party

under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.” Letherer, 328 F.3d at 267. Normally, under the

rule, Courts must consider prejudice to the nonmoving party. See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). The inquiry

overlaps    with   Rule   41   standards          “as   guidance   in    evaluating

potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2. Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence   on     plaintiff’s   part        in   prosecuting      the   case;   (3)

insufficient explanation for the need for dismissal; and (4)

                                        4 
 
whether a motion for summary judgment is pending.”             Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994). While the Parties

have agreed to dismiss, the Court considers the relevant factors

below.

       First, while Great West Casualty Company has answered, it has

likely expended little time and few resources, if any, preparing

for trial in this matter. In fact, all deadlines and proceedings

in this case were cancelled, so there is no trial date pending in

this   case.   [DE   41].   As   a   result,   the   first   factor   supports

dismissal.

       Second, there is no indicia of any delay or lack of due

diligence on the part of the Third-Party Plaintiffs in this matter.

It appears that the Third-Party Plaintiffs are engaging in a good

faith attempt to resolve the dispute in a timely manner, which

supports dismissal.

       Third, neither Third-Party Plaintiffs nor Great West Casualty

Company have provided any explanation for the dismissal. As such,

this factor weighs against dismissal under Rule 21.

       Fourth, and finally, there is no pending motion for summary

judgment in this matter. Thus, the fourth factor weighs in favor

of dismissal.

       Here, three of the four relevant factors to be considered

before dismissal under Rule 21 weigh in favor of dismissal of the

claims against Great West Casualty Company. Accordingly,

                                       5 
 
     IT IS ORDERED as follows:

     (1)   The Court construes Third-Party Plaintiffs and Third-

Party Defendant Great West Casualty Company’s Agreed Order of

Dismissal [DE 64] as to Third-Party Defendant Great West Casualty

Company as a motion to dismiss pursuant to Federal Rule of Civil

Procedure 21;

     (2)   The Agreed Order of Dismissal [DE 64] is GRANTED;

     (3)   All claims against Third-Party Defendant Great West

Casualty Company are DISMISSED WITH PREJUDICE; and

     (4)   This dismissal does not apply to the other Third-Party

Defendants in this matter

     This the 16th day of April, 2019.




                                 6 
 
